United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: John Wayne Kennedy			:
Application No. 17/466,974				:		Decision on Petition
Filing Date: September 3, 2021			:				
Attorney Docket No. LYRF-001/01US 338324-805	:


This is a decision on a petition under 37 C.F.R. § 1.181 filed October 28, 2021, which requests the Office rescind a prior decision issued in response to a petition to make special based on age.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

As of the beginning of October 12, 2021, the sole inventor was older than 65 years old.  The inventor died at or slightly before 13:38 EST on October 12, 2021.  

Unaware of the inventor’s death, attorney Erich Veitenheimer filed e-filed a petition to make special based on age at 14:37 EST on October 12, 2021.  An automatic decision granting the petition was subsequently filed.

The petition was filed on October 28, 2021.  The petition requests the Office rescind the prior decision based on the facts set forth above.

If the e-petition had been filed prior to the inventor’s death, the e-petition would clearly have been grantable.  The Office does not take into account the specific time on a date that an action was taken when determining if such an action is timely or appropriate.  Therefore, the fact the time of death was before the submission of the e-petition does not transform the grantable petition into a non-grantable petition.

The petition fails to establish the issuance of a decision granting the petition to make special based on age was improper.  Therefore, the decision will not be rescinded.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 	

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions